Citation Nr: 1809107	
Decision Date: 02/13/18    Archive Date: 02/23/18

DOCKET NO.  10-25 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. J. Cho, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1962 to May 1965.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2008 decision of the Regional Office (RO) of the Department of Veterans Affairs (VA).

This matter was remanded by the Board in February 2014, July 2016, and August 2017.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds remand warranted to obtain an addendum etiology opinion regarding PTSD, inasmuch as the PTSD portion of the September 2017 VA etiology opinion is inadequate.

Here, in August 2017, the Board remanded the claim to obtain a VA etiology opinion for the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  A VA examination and an etiology opinion were then accomplished in September 2017.  However, in the Board's August 2017 remand directives, the Board had explicitly directed that if the examiner finds that the Veteran does not have a current PTSD diagnosis, the examiner should then state whether the Veteran's symptoms have satisfied the PTSD diagnostic criteria at any point during the appeal, as here, the Veteran's prior VA medical records indicate that the Veteran had a PTSD diagnosis under DSM-IV.  See August 2017 Board Remand.  Unfortunately, the September 2017 VA examiner, who found no current PTSD diagnosis under DSM-5, failed to follow this directive and did not state whether the Veteran's symptoms have satisfied the PTSD diagnostic criteria at any point during the appeal.  In fact, the September 2017 VA examiner did not address the Veteran's previous PTSD diagnosis under DSM-IV in his finding that the Veteran does not have a current PTSD diagnosis under DSM-5.

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United States Court of Appeals for Veterans Claims (Court) held that a remand by the Board confers upon the Veteran or other claimant, as a matter of law, the right to compliance with the Board's remand order.  Further, the Court held that the Board itself errs when it fails to ensure compliance with the terms of its remand.  Id.   

As the RO failed to ensure that the September 2017 VA examiner properly opined on the PTSD portion of the Veteran's claim as specifically instructed by the Board in its August 2017 Remand directive, further development as to the PTSD portion of the Veteran's claim is warranted.  See Stegall, 11 Vet. App. at 271.  

Accordingly, the case is REMANDED for the following action:

1.  Secure any additional VA treatment records, dated from August 2017.

2.  Once the aforementioned is complete, provide the entire claims file (including this Remand decision) to the examiner who performed the September 2017 VA examination, and obtain from that examiner an addendum opinion as to the PTSD portion of the Veteran's claim. The examiner should state that he has reviewed the electronic claims folder.

If the examiner who performed the September 2017 VA examination is not available, then any appropriate medical professional may offer the opinion.  Regardless of who offers the opinion, if the examiner determines that an opinion may not be offered without first examining the Veteran, then schedule the Veteran for an appropriate examination.

The examiner is requested to make a finding of whether or not the Veteran has a current diagnosis of PTSD under DSM-5.

If no current diagnosis of PTSD under DSM-5 is found, the examiner is specifically instructed to opine on whether the Veteran's symptoms satisfied the PTSD diagnostic criteria at any point during the appeal.  

The examiner is further instructed to address and reconcile the Veteran's previous PTSD diagnosis under DSM-IV, as documented in the Veteran's VA records, in his/her finding that the Veteran does not have a current PTSD diagnosis under DSM-5.  

Alternatively, if a current diagnosis of PTSD under DSM-5 is found, then the examiner should opine whether the Veteran's fear of hostile military activity adequate to support a diagnosis of PTSD, and if so, is the Veteran's PTSD symptoms at least as likely as not (50 percent or more probability) related to that fear?

Fear of hostile military or terrorist activity means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

For purposes of the examination only, the examiner is directed to assume as true that the Veteran was exposed to a fear of hostile military activity when he was stationed in Panama in 1963 and was allegedly abducted by four Panamanian soldiers in a car and was taken to a place he thought was a prison, and allegedly feared for his life as he was forced to stay there for several hours before he was returned across the border and turned over to military police.  See VA Form 21-4138 received in September 2008; see also February 2014 Board remand.

For all opinions, the RO should ensure that a rationale is provided, to include specific discussion of the medical principles involved and the relevant facts.

If the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The Agency of Original Jurisdiction should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  

Furthermore, if medical literature is relied upon in rendering this determination, the VA examiner should identify and specifically cite each reference material utilized.  

3.  THE AOJ MUST REVIEW THE CLAIMS FILE AND ENSURE THAT THE FOREGOING DEVELOPMENT ACTION HAS BEEN COMPLETED IN FULL.  IF ANY DEVELOPMENT IS INCOMPLETE, APPROPRIATE CORRECTIVE ACTION MUST BE IMPLEMENTED.  IF ANY REPORT DOES NOT INCLUDE ADEQUATE RESPONSES TO THE SPECIFIC OPINIONS REQUESTED, IT MUST BE RETURNED TO THE PROVIDING EXAMINER FOR CORRECTIVE ACTION.

4.  If a medical examination is required, the Veteran is hereby notified that it is his responsibility to report for any examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.P.R. §§ 3.158, 3.655.

5.  Then, after any needed development, readjudicate the remanded claims based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).







_________________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

